{¶ 19} I respectfully dissent from the majority opinion.
 {¶ 20} I agree with the trial court the fact appellant directed appellee to remove the building served to estop appellant from asserting any breach caused as a result of the building's removal. The fact appellee did not decide to demolish the building, but rather was prepared to surrender the property with the building intact is of no consequence, given the fact appellant directed the building be removed. Having done so, the issue of value of the building became moot.
 {¶ 21} I would affirm the trial court's judgment.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Stark County, Ohio, is reversed, and the cause is remanded to the court for further proceedings in accord with law and consistent with this opinion. Costs to be split between the parties.